 


109 HR 3657 IH: International Marriage Broker Regulation Act of 2005
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3657 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Larsen of Washington (for himself and Mr. Wolf) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To regulate international marriage broker activity in the United States, to provide for certain protections for individuals who utilize the services of international marriage brokers, and for other purposes. 
 
 
1.Short title; findings; table of contents 
(a)Short titleThis Act may be cited as the International Marriage Broker Regulation Act of 2005. 
(b)FindingsCongress finds the following: 
(1)There is a substantial international marriage broker business worldwide. A 1999 report by the Immigration and Naturalization Service (INS) estimated that there were at least 200 such companies operating in the United States, and that as many as 4,000 to 6,000 individuals in the United States, almost all male, found foreign spouses through for-profit international marriage brokers each year. The international marriage broker business has grown significantly in recent years, greatly facilitated by the Internet. Studies now suggest that 500 such companies operate in the United States. In addition, the total number of foreign fiancé(e)s entering the United States each year more than doubled between 1998 and 2002. It is currently estimated, then, that at least 8,000 to 12,000 individuals in the United States find foreign spouses through for-profit international marriage brokers each year. 
(2)The 1999 INS report notes that The pervasiveness of domestic violence in our society has already been documented, and with the burgeoning number of unregulated international matchmaking organizations and clients using their services, the potential for abuse in mail-order marriages is considerable. The author of the study commissioned for the 1999 INS report noted further that American men who use the services of an international marriage broker tend to seek relationships with women whom they feel they can control. 
(3)The dangers posed to foreign women who meet their American husbands through international marriage brokers are underscored by the growing number of cases across the United States of foreign women who have been abused or killed by those men. Two highly publicized examples are the murders in Washington State of Susanna Remunerata Blackwell of the Philippines and Anastasia Solovieva King of Kyrgyzstan. In addition, a 2003 survey of programs providing legal services to battered immigrant women across the country found that over 50 percent of these programs had served immigrant women clients battered by American men they met through international marriage brokers. 
(4)30.4 percent of all women in the United States are physically abused by their husbands or male-cohabitants at some point in their lives. 49.3 percent of immigrants reported physical abuse by an intimate partner during their lifetimes with 42.1 percent reporting severe physical or sexual abuse. Among immigrants who were married or formerly married the lifetime abuse rate raises as high as 59.5 percent. 72.3 percent of abusive United States citizen or lawful resident spouses never file immigration papers for their abused spouses and the 27.7 percent who eventually do file wait approximately four years to do so. In 1994 Congress included immigration protections in the Violence Against Women Act (VAWA) to remove the ability of abusive United States citizens and lawful permanent residents to fully control their alien spouse’s ability to gain legal immigration status. By removing the threat of automatic deportation, VAWA aims to enable battered immigrants to take actions to protect themselves and their children, such as filing for a civil protection order, filing criminal charges, or calling the police. 
(5)Aliens seeking to enter the United States to marry citizens of the United States currently lack the ability to access and fully verify personal history information about their prospective American spouses. 
(6)Many individuals entering the United States on K nonimmigrant visas to marry citizens of the United States are unaware of United States laws regarding— 
(A)domestic violence, including protections for immigrant victims of domestic violence, sexual assault, and stalking; 
(B)prohibitions on involuntary servitude; 
(C)protections from automatic deportation; and 
(D)the role of police and the courts in providing assistance to victims of domestic violence and other crimes. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; findings; table of contents 
Sec. 2. Regulation of international marriage brokers 
Sec. 3. Information about legal rights and resources for immigrant victims of domestic violence 
Sec. 4. Changes in processing K nonimmigrant visas; consular confidentiality 
Sec. 5. Study and report 
Sec. 6. Effective date 
2.Regulation of international marriage brokers 
(a)Prohibition on marketing childrenAn international marriage broker shall not provide any United States client or other person with the personal contact information, photograph, or general information about the background or interests of any individual under the age of 18. 
(b)Obligation of international marriage broker with respect to informed consent 
(1)Limitation on sharing information about foreign national clientsAn international marriage broker shall not provide any United States client or other person with the personal contact information of any foreign national client or other individual 18 years of age or older unless and until the international marriage broker has— 
(A)collected certain background information from the United States client or other person to whom the personal contact information would be provided, as specified in subsection (c); 
(B)provided a copy of that background information to the foreign national client or other individual in the primary language of that client or individual; 
(C)provided to the foreign national client or other individual in such primary language certain information about legal rights and resources available to immigrant victims of domestic violence and other crimes in the United States, developed under section 3;  
(D)received from the foreign national client or other individual in such primary language a signed, written consent to release such personal contact information to the specific United States client or other person to whom the personal contact information would be provided; and 
(E)informed the United States client or other person from whom background information has been collected that, after filing a petition for a K nonimmigrant visa, the United States client or other person will be subject to a criminal background check. 
(2)ConfidentialityIn fulfilling its obligations under this subsection, an international marriage broker shall not disclose the name or locational information of individuals who were granted a restraining or protection order as described in subparagraph (A) of subsection (c)(2), or of any other victims of crimes as described in subparagraphs (B) through (D) of such subsection, but shall disclose the relationship of the United States client or other person to such individuals or victims. 
(c)Obligations of international marriage broker with respect to mandatory collection of information 
(1)In generalEach international marriage broker shall collect the background information listed in paragraph (2) from each United States client or other person to whom the personal contact information of a foreign national client or any other individual would be provided. The background information must be in writing and signed (which may be in electronic form, such as an electronic signature) by the United States client or other person to whom the personal contact information of a foreign national client or any other individual would be provided. 
(2)Background informationThe background information required to be collected with respect to a United States client or other person under paragraph (1) includes information about each of the following: 
(A)Any court order restricting the client’s or person’s physical or other contact with, behavior towards, or communication with another person, including any temporary or permanent civil restraining order or protection order. 
(B)Any arrest or conviction of the client or person for homicide, murder, manslaughter, assault, battery, domestic violence, rape, sexual assault, abusive sexual contact, sexual exploitation, incest, child abuse or neglect, torture, trafficking, peonage, holding hostage, involuntary servitude, slave trade, kidnapping, abduction, unlawful criminal restraint, false imprisonment, stalking, or any similar activity in violation of Federal, State, or local criminal law. 
(C)Any arrest or conviction of the client or person for solely, principally, or incidentally engaging in prostitution; or for any direct or indirect attempts to procure prostitutes or persons for the purpose of prostitution; or any receiving, in whole or in part, of the proceeds of prostitution. 
(D)Any arrest or conviction of the client or person for offenses related to controlled substances or alcohol. 
(E)Marital history of the client or person, including if the client or individual is currently married, if the client or person has previously been married and how many times, how previous marriages of the client or person were terminated and the date of termination, and if the client or person has previously sponsored an alien to whom the client or person was engaged or married. 
(F)The ages of any of the client’s or person’s children under the age of 18. 
(G)All States in which the client or person has resided since the age of 18. 
(d)Penalties 
(1)Federal civil penalty 
(A)ViolationAn international marriage broker that violates subsection (a), (b), or (c) is subject to a civil penalty of not less than $20,000 for each such violation. 
(B)Procedures for imposition of penaltyA penalty may be imposed under paragraph (A) by the Secretary of Homeland Security only after notice and an opportunity for an agency hearing on the record in accordance with subchapter II of chapter 5 of title 5, United States Code. 
(2)Federal criminal penaltyAn international marriage broker that, within the special maritime and territorial jurisdiction of the United States, violates subsection (a), (b), or (c) shall be fined in accordance with title 18, United States Code, or imprisoned for not less than 1 year and not more than 5 years, or both. 
(3)State enforcementIn any case in which the Attorney General of a State has reason to believe that an interest of the residents of that State has been, or is threatened to be, adversely affected by a violation by an international marriage broker of subsection (a), (b), or (c), the State, as parens patriae, may bring a civil action on behalf of the residents of the State in a district court of the United States with appropriate jurisdiction to— 
(A)enjoin that practice; 
(B)enforce compliance with this section; or 
(C)obtain damages. 
(4)Additional remediesThe penalties and remedies under this subsection are in addition to any other penalties or remedies available under law. 
(e)NonpreemptionNothing in this section shall preempt— 
(1)any State law that provides additional protections for aliens who are utilizing the services of an international marriage broker or other international matchmaking organization; or 
(2)any other or further right or remedy available under law to any party utilizing the services of an international marriage broker or other international matchmaking organization. 
(f)DefinitionsFor purposes of this Act: 
(1)United states clientThe term United States client means a United States citizen or other individual who resides in the United States and who makes a payment or incurs a debt in order to utilize the services of an international marriage broker. 
(2)Crime of violenceThe term crime of violence has the meaning given such term in section 16 of title 18, United States Code. 
(3)Domestic violenceThe term domestic violence means any crime of violence, or other act forming the basis for past or outstanding protective orders, restraining orders, no-contact orders, convictions, arrests, or police reports, committed against a person by— 
(A)a current or former spouse of the person; 
(B)an individual with whom the person shares a child in common; 
(C)an individual who is cohabiting with or has cohabited with the person; 
(D)an individual similarly situated to a spouse of the person under the domestic or family violence laws of the jurisdiction where the offense occurs; or 
(E)any other individual if the person is protected from that individual’s acts under the domestic or family violence laws of the United States or any State, Indian tribal government, or unit of local government. 
(4)K nonimmigrant visaThe term K nonimmigrant visa means a nonimmigrant visa under clause (i) or (ii) of section 101(a)(15)(K) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(K)).  
(5)Foreign national clientThe term foreign national client means a person who is not a United States citizen or national or an alien lawfully admitted to the United States for permanent residence and who utilizes the services of an international marriage broker, and includes an alien residing in the United States who is in the United States as a result of utilizing the services of an international marriage broker. 
(6)International marriage broker 
(A)In generalThe term international marriage broker means a corporation, partnership, business, individual, or other legal entity, whether or not organized under any law of the United States, that charges fees for providing dating, matrimonial, matching services, or social referrals between United States citizens or nationals or aliens lawfully admitted to the United States as permanent residents and foreign national clients by providing personal contact information or otherwise facilitating communication between individuals. 
(B)ExceptionsSuch term does not include— 
(i)a traditional matchmaking organization of a cultural or religious nature that operates on a nonprofit basis and otherwise operates in compliance with the laws of the countries in which it operates, including the laws of the United States; or 
(ii)an entity that provides dating services between United States citizens or residents and other individuals who may be aliens, but does not do so as its principal business, and charges comparable rates to all individuals it serves regardless of the gender or country of citizenship or residence of the individual. 
(7)Personal contact information 
(A)In generalThe term personal contact information means information or a forum that would permit individuals to contact each other and includes— 
(i)the name, telephone number, postal address, electronic mail address, or voice message mailbox of an individual; or 
(ii)the provision of an opportunity for an in-person meeting. 
(B)ExceptionSuch term does not include a photograph or general information about the background or interests of a person. 
(8)StateThe term State includes the District of Columbia, Puerto Rico, the Virgin Islands, Guam, and American Samoa.  
(g)Repeal of mail-order bride provisionSection 652 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1375) is hereby repealed.  
3.Information about legal rights and resources for immigrant victims of domestic violence 
(a)In generalThe Department of State and the Department of Homeland Security shall ensure the consistency and accuracy of information disseminated— 
(1)to foreign national clients or other individuals by international marriage brokers pursuant to section 2(b)(1)(C); and 
(2)to beneficiaries of petitions filed by United States citizens for K nonimmigrant visas.Such departments shall develop the pamphlet working in consultation with non-profit, non-governmental immigrant victim advocacy organizations with expertise on the legal rights of immigrant victims of battery, extreme cruelty, sexual assault and other crimes. 
(b)Information pamphletThe information pamphlet required to be developed under subsection (a) shall include information on the following: 
(1)The K nonimmigrant visa application process and the marriage-based immigration process, including conditional residence and adjustment of status. 
(2)The requirement that international marriage brokers provide foreign national clients with background information collected from United States clients regarding their marital history and domestic violence or other violent criminal history, but that such information may not be complete or accurate. 
(3)The illegality of domestic violence, sexual assault, and child abuse in the United States. 
(4)Information on the dynamics of domestic violence. 
(5)Domestic violence and sexual assault services in the United States, including the National Domestic Violence Hotline and the National Sexual Assault Hotline. 
(6)Immigration relief available to immigrant victims of domestic violence, sexual assault, trafficking and other crimes under the Violence Against Women Act, section 101(a)(15)(U) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(U)), and section 101(a)(15)(T) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)). 
(7)The legal rights of immigrant victims of abuse and other crimes in immigration, criminal justice, family law and other matters. 
(8)The obligations of parents to provide child support for children. 
(9)Notice that knowingly entering into marriage for the purpose of evading the immigration laws of the United States constitutes the crime of marriage fraud and carries serious penalties. 
(c)Translation 
(1)In generalIn order to best serve the language groups most recruited by international marriage brokers and having the greatest concentration of K nonimmigrant visa applicants, the information pamphlet under this section shall, subject to paragraph (2), be translated by the Department of State and the Department of Homeland Security into the following languages: Russian, Spanish, Tagalog, Vietnamese, Chinese, Ukrainian, Thai, Korean, Polish, Japanese, French, Arabic, Portuguese, and Hindi. 
(2)RevisionThe specific languages to which the information pamphlet is translated are subject to change as a result of the report made under section 8. 
(d)Availability and distributionThe information pamphlet under this subsection shall be made available and distributed as follows: 
(1)To international marriage brokers and victim advocacy organizationsIt shall be made available to any international marriage broker and to any governmental and non-governmental victim advocacy organization. 
(2)To K nonimmigrant visa applicants; posting on NVC websiteIt shall be mailed by the National Visa Center to each applicant for a K nonimmigrant visa at the same time that Form DS–3032 is mailed to such applicant. The pamphlet so mailed shall be in the primary language of the applicant, or in English if no translation into the applicant’s primary language is available. The pamphlet shall also be posted on the National Visa Center website as well as on the websites of all consular posts processing K nonimmigrant visa applications. In addition, the pamphlet shall be distributed directly to such applicants at all consular interviews for K nonimmigrant visas. If no written translation into the applicant’s primary language is available, the consular officer conducting the visa interview shall review the pamphlet with the applicant orally in the applicant’s primary language, in addition to distributing the pamphlet to the applicant in English. 
4.Changes in processing K nonimmigrant visas; consular confidentiality 
(a)K nonimmigrant visa processingSection 214(d) of the Immigration and Nationality Act (8 U.S.C. 1184(d)) is amended— 
(1)by striking Attorney General and inserting Secretary of Homeland Security each place it appears; 
(2)by inserting (1) before A visa; and 
(3)by adding at the end the following: 
 
(2)A United States citizen may not file a petition under paragraph (1) if there is such a petition filed by that petitioner for another alien fiancé(e) that is pending or that has been approved and is still valid. 
(3)The Department of Homeland Security shall provide to the Department of State criminal background information on the petitioner for a visa under clause (i) or (ii) of section 101(a)(15)(K) to which it has access under existing authority in the course of adjudicating the petition. 
(4)Each petitioner for a visa under clause (i) or (ii) of section 101(a)(15)(K) shall provide, as part of the petition and in writing and signed under penalty of perjury, information described in section 2(c)(2) of the International Marriage Broker Regulation Act of 2005. 
(5)The Secretary of State shall provide that an applicant for a visa under clause (i) or (ii) of section 101(a)(15)(K)— 
(A)shall be provided, by mail— 
(i)a copy of the petition for such visa submitted by the United States citizen petitioner; and 
(ii)any information that is contained in the background check described in paragraph (3) relating to any court orders, arrests, or convictions described in subparagraphs (A) through (D) of section 2(c)(2) of the International Marriage Broker Regulation Act of 2005;  
(B)shall be informed that petitioner information described in subparagraph (A) is based on available records and may not be complete; and 
(C) shall be asked in the primary language of the visa applicant whether an international marriage broker has facilitated the relationship between the visa applicant and the United States petitioner and whether that international marriage broker complied with the requirements of section 2 of such Act.The Secretary also shall provide for the disclosure of such information to the visa applicant at the consular interview in the primary language of the visa applicant. 
(6)The fact that an alien described in clause (i) or (ii) of section 101(a)(15)(K) is aware of any information disclosed under paragraph (5) shall not be used against the alien in any determination of eligibility for relief under this Act or the Violence Against Women Act. 
(7)In fulfilling the requirements of paragraph (5)(A)(ii), a consular officer shall not disclose the name or locational information of any person who was granted a restraining or protective order against the petitioner, but shall disclose the relationship of the person to the petitioner.. 
(b)Sharing of certain informationSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) shall not be construed to prevent the sharing of information under section 214(d) of such Act (8 U.S.C. 1184(d)). 
(c)Effective dateThe amendment made by subsection (a) shall apply to petitions filed after the date of the enactment of this Act. 
5.Study and report 
(a)StudyThe Secretary of Homeland Security, through the Director of the U.S. Citizenship and Immigration Services, shall conduct a study— 
(1)regarding the number of international marriage brokers doing business in the United States and the number of marriages resulting from the services provided, and the extent of compliance with the applicable requirements of this Act; 
(2)that assesses information gathered under this Act from clients and petitioners by international marriage brokers and the U.S. Citizenship and Immigration Services; 
(3)that examines, based on the information gathered, the extent to which persons with a history of violence are using the services of international marriage brokers and the extent to which such persons are providing accurate information to international marriage brokers in accordance with section 2; 
(4)that assesses the accuracy of the criminal background check at identifying past instances of domestic violence; and 
(5)that assesses the extent to which the languages of translation required under section 3(c)(1) continue to accurately reflect the highest markets for recruitment by international marriage brokers and the greatest concentrations of K nonimmigrant visa applicants. 
(b)ReportNot later than 3 years after the date of the enactment of this Act, the Secretary shall submit a report to the Committees on the Judiciary of the Senate and the House of Representatives setting forth the results of the study conducted under subsection (a). 
6.Effective date 
(a)In generalExcept as provided in subsection (b), section 2 and the amendments made by section 4 shall take effect on the date that is 60 days after the date of the enactment of this Act. 
(b)Additional time allowed for information pamphletThe requirement of sections 2(b)(1)(C), and section 3 insofar as it relates to such requirement, shall first take effect on the date that is 120 days after the date of the enactment of this Act. 
 
